Name: Commission Regulation (EEC) No 3338/83 of 25 November 1983 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 26 . 11 . 83 Official Journal of the European Communities No L 330/29 COMMISSION REGULATION (EEC) No 3338/83 of 25 November 1983 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 1 195/82 (2), and in particular the first paragraph of Article 11 thereof, Whereas the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat were fixed by Regulation (EEC) No 1252/83 (3), as last amended by Regulation (EEC) No 3019/83 (4) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 1252/83 to the quotations and other information known to the Commission that the levies at present in force should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 The import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 5 December 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 25 November 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 183 , 16 . 7 . 1980, p. 1 . (2) OJ No L 140, 20 . 5 . 1982,. p. 22 . 3) OJ No L 133, 21 . 5 . 1983 , p. 23 . (4) OJ No L 296, 28 . 10 . 1983, p . 21 . No L 330/30 Official Journal of the European Communities 26 . 11 . 83 ANNEX to the Commission Regulation of 25 November 1983 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat (ECU/100 kg) CCT heading No Week No 36 from 5 to 11 December 1983 Week No 37 from 12 to 18 December 1983 Week No 38 from 19 to 25 December 1983 Week No 39 from 26 December 1983 to 1 January 1984 01.04 B 68,902 (') 71,478 (') 74,443 (') 76,723 (  ) 02.01 A IV a) 1 146,600 (2) 1 52,080 (2) 1 58,390 (2) 1 63,240 (2) 2 102,620 (2) 1 06,456 (2) 11 0,873 (2) 114,268 (2) 3 161,260 (2) 167,288 (2) 174,229 (2) 1 79,564 (2) 4 1 90,580 (2) 1 97,704 (2) 205,907 (2) 212,212 (2) 5 aa) 190,580 (2) 1 97,704 (2) 205,907 (2) 21 2,21 2 (2) bb) 266,81 2 (2) 276,786 (2) 288,270 (2) 297,097 (2) 02.06 C II a) 1 190,580 197,704 205,907 212,212 2 266,812 276,786 288,270 297,097 (') The levy applicable is limited in the conditions laid down in Council Regulations (EEC) No 3019/81 and (EEC) No 3459/82 and Commission Regulation (EEC) No 19/82. (2) The levy applicable is limited to the amount bound under GATT or in the conditions laid down in Council Regulations (EEC) No 3019/81 , (EEC) No 1 985/82 and (EEC) No 3459/82 and Commission Regulation (EEC) No 19/82.